        Case 1:20-cv-00626-PLM-PJG ECF No. 3 filed 07/13/20 PageID.172 Page 1 of 1

                  SUMMONS IN A CIVIL ACTION
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF MICHIGAN
                                                             1:20-cv-626
                                                         Paul L. Maloney




                                                                                              July 13, 2020


                                    PROOF OF SERVICE




 (specify)




                                                                  Server’s signature



                                                            Server’s printed name and title



                                                                 Server’s address
